Citation Nr: 0000690	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	David R. Bankston, Attorney-
at-law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from March to July 
1983, and from November to December 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) New Orleans Regional Office (RO).  By July 1991 rating 
decision, the RO denied service connection for hemorrhoids.  
The veteran appealed the RO decision and in December 1992 and 
February 1995, the Board remanded the matter for additional 
development of the evidence.  While the matter was in remand 
status, in April 1998, the RO granted service connection for 
hemorrhoids and assigned a noncompensable initial rating 
thereto, effective December 29, 1990.  The grant of service 
connection for hemorrhoids constitutes a full award of the 
benefit sought on appeal with respect to that issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

However, as the veteran subsequently perfected an appeal with 
respect to the initial rating assigned by the RO, the issue 
of entitlement to an initial compensable rating for 
hemorrhoids, is currently before the Board.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, the propriety of the 
rating from its effective date through the point in which a 
final resolution of the issue has been reached, is currently 
before the Board.  Id. at 126 (holding that separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings). 

In July 1999, the veteran testified at a Board hearing at the 
RO, and he and his attorney referred to previously-raised 
claims of service connection for a low back disability, a hip 
disability, a knee disability, sexual dysfunction, and an 
acquired psychiatric disorder.  As there is no indication of 
record that these issues have been adjudicated, and inasmuch 
as they are not inextricably intertwined with the issue now 
on appeal, such claims are herein referred to the RO for 
initial adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period from December 29, 1990 to September 12, 
1991, the veteran's service-connected disability was 
manifested by large hemorrhoids with frequent recurrences.

3.  From September 13 1991, the veteran's hemorrhoids are 
productive of no more than mild or moderate disability with 
no evidence of secondary anemia, fissures, large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 10 percent rating for hemorrhoids for the 
period from December 29, 1990 to September 12, 1991 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.114, Diagnostic Code 7336 (1999).

2.  From September 13, 1991, the criteria for an evaluation 
in excess of 10 percent for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Generally, a veteran's assertion that a 
service-connected disability has worsened serves to render a 
claim for an increased rating for that disability well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The record shows that neither the veteran nor his attorney 
has identified any outstanding, relevant evidence which may 
support his claim.  In addition, they have indicated that 
they are satisfied that the evidence now of record, including 
the most recent VA medical examination, is complete and 
sufficient for rating purposes.  In fact, the veteran has 
indicated that he does not wish to attend another VA medical 
examination.  Thus, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records shows that on March 
1990 periodic medical examination for purposes of service in 
the Army National Guard, clinical evaluation showed a normal 
anus and rectum, and the veteran denied a history of piles or 
rectal disease.

In July 1990, on the advice of a physician, the veteran was 
excused from participation in annual training due to severe 
hemorrhoidal problems. 

In August 1990, he was hospitalized at a private facility for 
a proctoscopic examination which revealed several large cords 
of internal hemorrhoids.  A hemorrhoidectomy was performed 
and the veteran reportedly did well post-operatively.  The 
tissue report described the specimens as internal and 
external hemorrhoids with large dilated and thrombosed blood 
vessels.  The final diagnosis was external and internal 
hemorrhoids, and his condition on discharge was "good."  
The veteran was advised to avoid heavy lifting for several 
weeks and eat a high fiber diet.  It was noted that he was to 
be cleared by the surgical service and told in a clinic when 
he could resume heavy lifting.  His prognosis was good. 

In November 1990, the veteran was called to active duty in 
support of Operation Desert Shield.  The following month, he 
sought treatment, stating he had chronic hemorrhoids that 
ruptured occasionally and which ruptured 6 days prior to that 
examination.  He stated that he had been passing blood with 
his stool for 4 days and had lost 16 pounds in just over two 
weeks.  It was noted by the examiner that the veteran 
chronically used stool softeners.  He complained of being 
constantly weak.  Examination revealed that there were small 
protruding hemorrhoids around the anus.  Blood was said to be 
present after the rectal examination.  The assessment was 
internal hemorrhoids.  The examiner recommended that the 
veteran be classified as non-deployable.  He was medically 
discharged from service on December 28, 1990.

In May 1991, the veteran's claim of service connection for 
hemorrhoids was received at the RO.  In connection with his 
claim, he was scheduled for VA medical examination, but did 
not appear for the examination, reportedly because he was 
entering the hospital.  By July 1991 rating decision, the RO 
denied service connection for hemorrhoids on the basis that 
such condition clearly and unmistakably preexisted his active 
service and was not aggravated therein.

The veteran appealed the RO determination.  In support of his 
claim, he submitted private treatment records showing that on 
May 25, 1991, he sought treatment for heavy bleeding which he 
stated had been present since May 17, 1991.  By way of 
history, he indicated that he had undergone surgery for 
internal hemorrhoids in August 1990 and that he had 
experienced a rupture in December 1990 which had subsequently 
resolved.  He stated that he was currently taking stool 
softeners.  On examination, small external hemorrhoids were 
observed.  There was slight tenderness in the lower 
abdominal, but no masses.  Stool was heme-negative.  The 
impression was internal hemorrhoids.  

On July 19, 1991, he again sought treatment for rectal pain 
and bleeding.  He stated that he had hemorrhoid surgery in 
August 1990 and had been doing well since that time.  
However, he indicated that he attempted to lift a large 
amount of weight which caused him to bleed again.  A 
proctology examination was scheduled.

On August 10, 1991, physical examination showed external 
hemorrhoids.  Proctoscopic examination to 15 centimeters was 
within normal limits.  The diagnosis was hemorrhoids and sitz 
baths and a hemorrhoid regimen were prescribed.  A 
colonoscopy was scheduled for August 13, 1991.

On August 13, 1991, the veteran was hospitalized for a 
colonoscopy due to his complaints of continued bleeding with 
straining, which he indicated prevented him from working or 
doing things around the house.  The procedure revealed Grade 
IV internal and external hemorrhoids.  

On August 15, 1991, the veteran sought treatment for rectal 
bleeding.  He reported that he had a colonoscopy two days 
previously and had developed abdominal cramping and rectal 
bleeding.  Physical examination showed mild abdominal 
tenderness; rectal examination revealed a small amount of 
blood.  The assessment was abdominal pain secondary to 
colonoscopy.  On August 30, 1991, the veteran was 
hospitalized and underwent excision of his internal 
hemorrhoids.  

On follow-up examination on September 13, 1991, the veteran 
reported an upset stomach since surgery.  Examination showed 
a good rectal tone with no evidence of hemorrhoids on 
palpation.  He was advised to continue Metamucil, Surfac, and 
sitz baths.  

On follow-up examination on November 1, 1991, the veteran 
indicated he was doing well.  He was released to return to 
work and advised to return for reexamination in a year.  

On January 17, 1992, the veteran reported that he had a 
hemorrhoidectomy in August 1991 and bled for approximately 
six weeks, post-operatively.  However, he indicated that he 
bled only once weekly since November 1991 and had been taking 
Surfac and Metamucil regularly.  Physical examination 
revealed no blood, external hemorrhoids, or tenderness.  
Stool was heme-negative.  The impression was status post 
hemorrhoidectomy, now with only occasional rectal bleeding.  
He was advised to discontinue Metamucil and Surfac.  

By May 1992 decision, the Social Security Administration 
(SSA) determined that the veteran was disabled within the 
meaning of the Social Security Act for the period from April 
17, 1990 to January 31, 1992.  The veteran's disability was 
found to be due to both internal hemorrhoids and limited 
functional use of his right arm.  According to the SSA 
decision, the veteran testified that he began experiencing 
bleeding hemorrhoids in April 1990, and subsequently had 
major surgery in August 1990 and August 1991.  He stated 
that, only recently, had he been discharged to return to work 
activity with restrictions of lifting no more than 50 pounds, 
and that he returned to work in January 1992.

The record also contains private clinical records for the 
period from January to November 1996.  They show that in 
January 1996, the veteran sought treatment for burning of the 
rectum, bleeding, and pain in the side, back, and legs.  
However, he refused to undress for physical examination.  
Subsequent records during this period are negative for 
complaints or findings of hemorrhoids.  In a July 1996 
letter, the veteran's physician indicated that the veteran 
was totally disabled due to depression and a low back 
disability.  No clinical finding of hemorrhoids was recorded.

In September 1996, the veteran testified before a hearing 
officer at the RO that he had hemorrhoid surgery in August 
1990, and following a three to four month recovery period, 
had experienced no problems until approximately December 1990 
when he experienced bleeding after heavy lifting.  He stated 
that he "started going downhill" and his weight dropped 
from 189 to 134 pounds within four weeks, and he was 
medically discharged from service.  He stated that, following 
his separation from service, he had a second hemorrhoidectomy 
from which he "never recuperated."  He stated that his side 
and back hurt; he developed arthritis in his leg and hip; and 
that his leg felt numb.  When asked about his hemorrhoids, 
the veteran stated that he used stool softeners "for a 
while" and had to eat a high fiber diet for the rest of his 
life.  He stated he continued to experience bleeding 
approximately once or twice monthly, but that he had been 
told he had to learn to live with it.  He indicated that he 
was not currently receiving treatment for his condition, 
although he had been advised to avoid any more scopes and 
heavy lifting.  He stated that his physicians were no longer 
worried about his hemorrhoid condition as his other medical 
problems were more serious.  He also testified that he had 
been tested for anemia, but the tests were negative.  

On December 1996 VA medical examination, the veteran reported 
a history of two prior hemorrhoidectomies with current 
symptoms of moderately severe rectal bleeding for one to two 
days, occurring two to three times monthly.  He stated that 
his current medication was vitamin K and Metamucil, as 
needed.  Anal examination was normal.  Digital rectal 
examination showed anal sphincter stenosis and diffuse 
tenderness of the rectum, but no other abnormality.  There 
was a small amount of bright red blood noted immediately 
following digital rectal examination.  There was no evidence 
of dehydration, anemia, or malnutrition.  The diagnosis was 
internal hemorrhoids with intermittent rectal bleeding, 
status post hemorrhoidectomies.

In December 1996, an individual from the veteran's private 
medical facility indicated that the veteran had a severe 
bleeding episode following a VA rectal examination.  It was 
indicated that the veteran needed to let his rectum heal.  

In February 1998, the veteran was again scheduled for a VA 
medical examination.  By February 1998 letter, the veteran's 
attorney indicated that the veteran did not wish to undergo 
examination as he had begun bleeding after his last VA 
medical examination in December 1996.  He stated that the 
veteran's condition had not changed since that time and that 
a repeat examination was therefore unnecessary.

By April 1998 rating decision, the RO granted service 
connection for hemorrhoids and assigned a zero percent 
rating, effective December 29, 1990.  

In July 1999, the veteran testified at a Board hearing at the 
RO and he again emphasized that he did not wish to undergo 
another VA medical examination.  He indicated that, following 
his December 1996 VA medical examination, he experienced 
bleeding for approximately three to four weeks before his 
condition stabilized.  He stated that thereafter his 
condition remained unchanged and that he had not had any 
major episodes since approximately January 1997.  He stated 
he kept his condition "under control" by watching his diet 
and avoiding straining activities.  His attorney acknowledged 
that the veteran's condition after January 1997 might not 
reflect symptoms beyond a mild to moderate disability; 
however, he argued that the veteran was entitled to a higher 
rating for the period corresponding to his surgeries.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently, the U.S Court of Appeals for Veterans Claims 
(Court) held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. at 126.

The veteran's service-connected hemorrhoids are rated 
noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Under those provisions, a zero percent evaluation is 
warranted for hemorrhoids (external or internal) where there 
is evidence of mild to moderate symptomatology.  A 10 percent 
evaluation is warranted where there is evidence of large or 
thrombotic hemorrhoids, which are irreducible, with excessive 
redundant tissue, and frequent recurrences.  A 20 percent 
evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

Analysis

On close, careful review of the evidence of record, and 
affording the veteran the benefit of the doubt, the Board 
finds that a 10 percent rating is warranted for his 
hemorrhoids from December 29, 1990 (the effective date of the 
initial grant of service connection) to September 12, 1991, 
after which time his disability decreased in severity as 
evidenced by the medical evidence of record.  After September 
12, 1991, the Board finds that the criteria for a compensable 
rating are not met.

Specifically, the Board notes that the service medical 
records show that the veteran was discharged from service on 
December 28, 1990 due to internal bleeding hemorrhoids.  
Medical records show that approximately five months later, he 
was seen for another episode of heavy bleeding.  About two 
months after that episode, he was again seen for rectal 
bleeding.  Colonoscopy in August 1991 revealed large Grade IV 
hemorrhoids; a hemorrhoidectomy was performed later that 
month.  On post-operative, follow-up examination on September 
13, 1991, there was good tone with no evidence of hemorrhoids 
on palpation.  

Applying the schedular criteria to the evidence set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for a 10 percent rating for 
hemorrhoids have been met for the period from December 29, 
1990 to September 12, 1991.  The Board finds that the 
frequency with which the veteran sought treatment as set 
forth above is sufficient evidence of frequent recurrences 
and notes that an August 1991 colonoscopy showed large 
hemorrhoids.  However, absent evidence of secondary anemia or 
fissures, the criteria for a 20 percent rating is not 
warranted during this period.

Given that the veteran was hospitalized for treatment of a 
service-connected disability in August 1991, the Board has 
considered the possibility of assigning a temporary total 
rating under 38 C.F.R. § 4.30.  A total disability rating 
will be assigned when it is established that a service-
connected disability required a period of convalescence 
following inpatient or outpatient hospitalization for a 
surgical procedure which resulted in the following:  (1) at 
least one month of convalescence; (2) surgery which resulted 
in severe postoperative residuals, such as incompletely 
healed surgical wounds, stumps, or recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one or 
more major joints.  38 C.F.R. § 4.30(a).

In the instant case, however, the veteran's post operative 
course was apparently uncomplicated and on follow-up 
examination on September 13, 1991, there was no indication of 
any postoperative problem or any requirement for continued 
convalescence.  A temporary total rating is assigned if at 
least one month of convalescence is necessitated by surgery.  
38 C.F.R. § 4.30(a).  As the veteran reported no problems 
approximately two weeks following the surgery, the need for a 
month of convalescence has not been shown.

For the period from September 13, 1991, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for the veteran's hemorrhoids.  Again, physical 
examination on that date showed no evidence of hemorrhoids.  
Likewise, on examination on November 1, 1991, the veteran was 
noted to be "doing well" with no indication of hemorrhoids.  
While he reportedly had one episode of bleeding after that 
time, on examination in January 1992, physical examination 
showed no blood, external hemorrhoids, or tenderness.  The 
impression was status post hemorrhoidectomy, now with only 
occasional rectal bleeding.  The Board further notes that the 
next indication of hemorrhoids of record is not until January 
1996, when the veteran reported rectal bleeding.  However, no 
pertinent findings were recorded and subsequent records 
through November 1996 are entirely silent for findings of 
hemorrhoids.  When the veteran underwent VA medical 
examination in December 1996, anal and digital rectal 
examination showed anal sphincter stenosis and diffuse 
tenderness of the rectum, but no other abnormalities.  The 
diagnosis was internal hemorrhoids with intermittent rectal 
bleeding, status post hemorrhoidectomies.  The veteran has 
testified that, following the VA medical examination, he 
experienced severe bleeding for approximately three to four 
weeks, but that after he stabilized, his condition has 
remained unchanged since that time.  

Based on the foregoing, a compensable rating after September 
13, 1991 is unwarranted.  While the Board has considered the 
veteran's subjective complaints regarding his hemorrhoids 
symptomatology after September 13, 1991, namely rectal 
bleeding, the medical evidence of record after that date 
simply does not show that his condition was manifested by 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
Moreover, even if the Board accepts his claim that he 
experienced episodes of rectal bleeding during this period, 
it was not medically described as frequent or persistent, nor 
is there evidence of associated anemia or fissures.  Based on 
these findings, the Board concludes that, after September 13, 
1991, the veteran's service-connected hemorrhoids are no more 
than mild or moderate under the criteria set forth at 
Diagnostic Code 7336.  

In reaching these decisions, the Board has considered whether 
an extra-schedular evaluation is warranted during any period 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  In 
that regard, it is noted that the veteran has claimed that he 
was unable to work due to hemorrhoids from his separation 
from service until January 1992.  In that regard, the Board 
has considered that the veteran was awarded Social Security 
disability benefits for the period from August 1990 to 
January 1992.  However, the Board observes that, according to 
the SSA decision, the veteran's disability was due only in 
part to hemorrhoids.  Moreover, while it was noted that the 
veteran was to be restricted from heavy lifting due to 
hemorrhoids, there is no indication that he was incapable of 
engaging in more sedentary employment.  Regarding frequent 
periods of hospitalization, it is observed that since his 
separation from active service, the veteran has been 
hospitalized only once for treatment of his hemorrhoids.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 10 percent rating for hemorrhoids for the period from 
December 29, 1990 to September 12, 1991 is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

A compensable rating for hemorrhoids from September 13, 1991, 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

